  

Exhibit 10.3

 



[image_001.jpg]

 

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN

 

 

LETTER OF INVESTMENT INTENT

 

The undersigned hereby submits this Letter of Investment Intent in connection
with the amendment and restatement of the Simple Interest Commercial Promissory
Note issued by Cryoport Systems, Inc. to the undersigned (“Original Note”) as
further described on the signature page hereof, the form of such amendment and
restatement is attached hereto as Exhibit A (such amended and restated
promissory note, the “Note”), and the issuance of a Warrant in the form attached
hereto as Exhibit B for the purchase of a certain number of shares of Common
Stock of Cryoport, Inc. (the “Company”) at an exercise price of $0.50 per share
(the “Warrant”), upon the terms and conditions set forth below. The number of
shares that will be issuable upon exercise of the Warrant will equal the
outstanding principal balance of the Note. In addition, the Company shall issue
the undersigned a warrant (“Fee Warrant”) to purchase _____ shares of Common
Stock of the Company in the form attached hereto as Exhibit C to reimburse the
undersigned for any fees or other expenses incurred in connection with this
transaction. Collectively the Note, Warrant and the Fee Warrant are hereinafter
referred to as the “Securities”.

 

By execution below, the undersigned acknowledges that the Company is relying
upon the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable securities laws.

 

1.Transaction.

 

(a)Concurrently herewith, the undersigned agrees to amend and restate the
Original Note and accept the Warrant and the Fee Warrant as consideration for
accepting the Note.

 

(b)THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN. THE
ACQUISITION OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

2.Representations. The undersigned acknowledges and represents as follows:

 

(a)The undersigned has received, and is familiar with the Securities, and the
publicly available filings by the Company with the Securities Exchange
Commission (collectively the “Disclosure Documents”).

 



 

 

 

(b)The undersigned is in a financial position to hold the Securities for an
indefinite period of time and is able to bear the economic risk and withstand a
complete loss of its investment in the Securities.

 

(c)The undersigned believes it, either alone or with the assistance of its
professional advisor, has such knowledge and experience in financial and
business matters that it is capable of reading and interpreting the Disclosure
Documents and evaluating the merits and risks of the prospective investment in
the Securities and has the net worth to undertake such risks.

 

(d)The undersigned has obtained, to the extent it deems necessary, professional
advice with respect to the risks inherent in the investment in the Securities,
and the suitability of the investment in the Securities in light of its
financial condition and investment needs.

 

(e)The undersigned believes that the investment in the Securities is suitable
for it based upon its investment objectives and financial needs, and the
undersigned has adequate means for providing for its current financial needs and
contingencies and has no need for liquidity of investment with respect to the
Securities.

 

(f)The undersigned understands that no public market for the Securities exists,
or is likely to develop, and that it may not be possible to liquidate this
investment readily, if at all, in the case of an emergency or for any other
reason.

 

(g)The undersigned recognizes that an investment in the Securities involves a
high degree of risk.

 

(h)The undersigned realizes that (1) the Securities and the shares into which
they may be exchanged is a long-term investment, (2) the undersigned must bear
the economic risk of investment for an indefinite period of time because the
Securities and any such shares that may be issued upon exercise of the Warrant
will not have been registered under the Securities Act of 1933 and, therefore,
cannot be sold unless they are subsequently registered under said Act or an
exemption from such registration is available and (3) the transferability of the
Securities and such shares is restricted pending effectiveness of such a
registration of qualification for an exemption.

 

(i)The undersigned has been advised that the offering and issuance of Securities
or shares of the Compnay’s common stock issuable on conversion or exercise
thereof will not be registered under the Securities Act of 1933 or the relevant
state securities laws but are being offered and issued pursuant to exemptions
from such laws and that the Company’s reliance upon such exemptions is
predicated in part on the undersigned’s representations as contained herein. The
undersigned represents and warrants that the Securities are being acquired for
the undersigned’s own account and for investment and without the intention of
reselling or redistributing the same, that it has made no agreement with others
regarding any of such Securities and that its financial condition is such that
it is not likely that it will be necessary to dispose of any of the Securities
in the foreseeable future.

 

(j)The undersigned represents and warrants that it is a bona fide resident of,
and is domiciled in the state indicated on the signature page below under
“Address”, and that the Securities are being acquired by it in its name solely
for its own beneficial interest and not as nominee for, or on behalf of, or for
the beneficial interest of, or with the intention to transfer to, any other
person, trust or organization.

 



2

 

 

(k)The undersigned understands that the representations contained below are made
for the purpose of qualifying it is an “accredited investor” as that term is
defined in Regulation D of the General Rules and Regulations under the
Securities Act of 1933 and for the purpose of inducing a sale of securities to
it. The undersigned hereby represents that the statement or statements
initialled below are true and correct in all respects. The undersigned
understands that a false representation may constitute a violation of law, and
that any person who suffers damage as a result of a false representation may
have a claim against the undersigned for damages.

 

(l)The undersigned understands that certificates evidencing the Securities may
bear the following or any similar legend (in addition to any other legends that
may be required):

 

(i) “THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED
FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES OR AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(ii) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

 

(m)The undersigned represents and warrants that it did not learn of the
investment in the Securities as a result of any general solicitation or general
advertising.

 

(n)Since the date on which undersigned first learned about the investment
opportunity, the undersigned has not disclosed any information regarding such
opportunity to any third parties (other than its affiliates and legal,
accounting and other advisors who are bound by agreements or duties of
confidentiality) and has not engaged in any purchases or sales involving the
securities of the Company (including, without limitation, any short sales
involving the Company’s securities). The undersigned agrees that it will not
engage in any purchases or sales involving the securities of the Company
(including short sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The undersigned agrees that it will not
use any of the Securities acquired pursuant to this Letter of Investment Intent
to cover any short position in the Common Stock if doing so would be in
violation of applicable securities laws. For purposes hereof, “short sales”
include, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act, whether or not against the
box, and all types of direct and indirect stock pledges, forward sales
contracts, options, puts, calls, short sales, swaps, “put equivalent positions”
(as defined in Rule 16a-1(h) under the 1934 Act) and similar arrangements
(including on a total return basis), and sales and other transactions through
non-US broker dealers or foreign regulated brokers.

 



3

 

 

(o)The undersigned acknowledges that prior to acquiring the Securities, the
undersigned has been provided with financial and other written information about
the Company, including the Disclosure Documents. The undersigned has been given
the opportunity by the Company to obtain such information and ask such questions
concerning the Company, the Securities and the undersigned’s investment as the
undersigned felt necessary, and to the extent the undersigned took such
opportunity, the undersigned received satisfactory information and answers. If
the undersigned requested any additional information which the Company possessed
or could acquire without unreasonable effort or expense which was necessary to
verify the accuracy of the financial and other written information furnished to
the undersigned by the Company, such additional information was provided to the
undersigned and was satisfactory.

 

3. Accredited Investor Status. The undersigned is an “accredited investor”
within the meaning of Regulation D promulgated under the Securities Act of 1933,
as amended (the “Act”). The specific category or categories of “accredited
investor” applicable to the undersigned are as follows:

 

(a)Accredited individual investors must initial either or both of the following
two statements:

 

_____ (1)I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in each of the most recent two years or joint income with my spouse of more than
$300,000 in each of such years and I reasonably expect to have an individual
income in excess of such amounts for the current year.

 

_____ (2)I certify that I am an accredited investor because I have an individual
net worth, or my spouse and I have a combined individual net worth, in excess of
$1,000,000. For purposes of this questionnaire, “net worth” excludes the equity
in my or our primary residence.

 

(b)Accredited partnerships, corporations or other entities must initial one or
more of the following statements, and must initial the last statement:

 

______ (1)The undersigned hereby certifies that all of the beneficial equity
owners of the undersigned qualify as accredited individual investors under items
(a)(1) or (a)(2) above. (Those attempting to qualify under this item may be
required to provide additional information beyond the equity owner of the
entity.)

 

______ (2)The undersigned is a bank or savings and loan association as defined
in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the Act acting either in
its individual or fiduciary capacity.

  

______ (3)The undersigned is an insurance company as defined in Section 2(a)(13)
of the Act.

 



4

 

 

______ (4)The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that act.

 

______ (5)The undersigned is a trust with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Securities, and the
undersigned is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of the Act.

 

______ (6)The undersigned is a private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

______ (7)This Agreement has been duly authorized by all necessary action on the
part of the undersigned, has been duly executed by an authorized officer or
representative of the undersigned, and is a legal, valid and binding obligation
of the undersigned enforceable in accordance with its terms.

 

[The remainder of this page has been intentionally left blank.]

5

 

The undersigned is amending and restating the following note:

 

Simple Interest Commercial Promissory Note issued on or about March 1, 2005,
with an original principal amount of $__________.

 

Manner in which title to the Note, Warrants and Fee Warrants are to be held
(please initial one):

 



_____ Individual _____ Joint tenants with Right of Survivorship     _____
Community Property _____ Tenants-in-Common     _____ Corporation _____ Trust    
_____ IRA _____ Qualified Retirement Plans     _____ SEP/SIMPLE _____ LLC    
_____ Partnership _____ Other



  




IN WITNESS WHEREOF, the undersigned has executed this Letter of Investment
Intent this March 2, 2015

 

 

________________________________

Name: _______________

 

  

 

* * * * * * * *

 

6

 

 

PLEASE PRINT BELOW THE REGISTRATION

INFORMATION OF EACH INDIVIDUAL OR ENTITY EXCHANGING

 

 



INDIVIDUAL and JOINT   ENTITY (Please type or print name[s] exactly as it should
appear on the Certificate)   (Please type or print name[s] exactly as it should
appear on the Certificate)             Name(s) Typed or Printed   Name Typed or
Printed             Daytime Phone   Business Phone             Email Address  
Email Address             Address to Which Correspondence Should be Directed:  
Address to Which Correspondence Should be Directed:                            
                        Name Person to Contact Social Security Number          
    Entity’s Taxpayer Identification Number



 

7

 

 

EXHIBIT A

 

NOTE

 

8

 

 

EXHIBIT B

 

WARRANT

 

9

 

 

EXHIIBIT C

 

FEE WARRANT

 



10

 

